UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1831


REGINA GOSNELL,

                  Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security
Administration,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Richard Mark Gergel, District
Judge. (4:09-cv-03142-RMG)


Submitted:   February 22, 2012              Decided:   February 28, 2012


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul T. McChesney, Spartanburg, South Carolina, for Appellant.
William N. Nettles, United States Attorney, Marshall Prince,
Assistant United States Attorney, Columbia, South Carolina;
Debra J Meachum, Special Assistant United States Attorney,
Denver, Colorado; John Jay Lee, Regional Chief Counsel, SOCIAL
SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Regina       Gosnell      appeals       that    district      court’s     order

denying her motion for the award of attorneys’ fees pursuant to

the Equal Access to Justice Act (“EAJA”), 28 U.S.C.A. § 2412(d)

(West 2006 & Supp. 2011).                     Gosnell moved for fees after she

prevailed       on       one     of     her     three       claims     challenging          an

administrative law judge’s denial of her application for Social

Security disability benefits.                   On appeal, Gosnell claims that

the    district          court     failed       to     sufficiently          explain       its

determination that the Commissioner’s defense of her claims was

substantially        justified         and    requests      remand    to     the    district

court with directions to further explain its denial of fees.                                We

affirm.

             The     EAJA      provides       that   “a     court    shall    award    to    a

prevailing party other than the United States fees and other

expenses . . . incurred by that party” in certain varieties of

civil litigation “unless the court finds that the position of

the    United      States”        in    such       litigation       “was     substantially

justified or that special circumstances make an award unjust.”

28 U.S.C.A. § 2412(d)(1)(A).                  Whether a position was adequately

justified turns on whether “a reasonable person” could find it

to    have   “a      reasonable        basis    in    law     and    fact.”         Cody    v.

Caterisano,        631     F.3d       136,    141    (4th     Cir.     2011)       (internal

quotation marks omitted).

                                               2
            When denying a motion for EAJA fees, a district court

should   explain        the     reasoning        supporting        its     finding     of

substantial    justification.           Id.      at    144-45.      Where      the   court

wholly   fails     to   do     so,    remand      for     further       explanation    is

appropriate.     Id.      Although a district court is not required to

“perform a certain kind of analysis, recite certain magic words,

or follow a particular formula,” the record must be sufficient

to allow the appellate court to determine whether the district

court abused its discretion.           Id. at 141-45.

            Here, the record, containing the parties’ briefs, the

district court’s orders and opinions, and the district court’s

determination, based on the proper “substantial justification”

standard,   that    the       Commissioner’s          position    was    justified     and

well-briefed,      is   adequate      to    allow        review    of    the    district

court’s denial of EAJA fees.               Furthermore, the record indicates

that the district court appropriately considered the merits of

the   Commissioner’s       defense     of       each    of   Gosnell’s      claims    and

applied the appropriate legal standard when denying her motion

for fees.   See Cody, 631 F.3d at 144-45.

            Because       we    are    able       to     adequately       discern      the

rationale supporting the district court’s denial of EAJA fees,

we deny Gosnell’s request to remand the case, and affirm the




                                            3
judgment below. *        We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




     *
       Gosnell does not argue in her opening brief that the
district court’s denial of fees constitutes an abuse of
discretion. Therefore, this claim is not before us. See United
States v. Al-Hamdi; 356 F.3d 564, 571 n.8 (4th Cir. 2004)
(noting claims not raised in opening brief are abandoned).



                                       4